October 12, 1920. The opinion of the Court was delivered by
This is an action for damages. The plaintiff lived, at the time set up in the complaint, in Greenwood, in this State. The plaintiff's husband was working in Columbia, and sent to his wife, through the defendant company, $11.50. The agent of the defendant sent a check for the money to the plaintiff by one of its regular messengers. The messenger found the plaintiff at home alone. While the plaintiff was in the act of signing the receipt the messenger is alleged to have made an indecent proposal to her. There is also evidence that the plaintiff offered to strike the messenger, but the messenger at first advanced towards the plaintiff, and then seized the receipt and ran away. The question is the liability of the defendant for the conduct of its messenger.
At the close of the testimony the defendant moved for a direction of a verdict in its favor. The presiding Judge directed the verdict for the defendant, but said, "I am rather disposed to think that it is a step that the law ought to take, but it hasn't taken yet." The majority of this Court think that the principle has been settled. *Page 435 
We are unable to differentiate this case in principle from the case of Jones v. Railroad Company, 108 S.C. 217,94 S.E. 490. The fact that the defendant undertook to transact its business in the home of the plaintiff, instead of in its own office, makes no difference. Certainly none in favor of the defendant. It is more in keeping with the spirit of the law to protect the homes of the people than railway, express and telegraph offices. A consignee may send another to get his freight as Jones did. The communication of the telegraph company is with the person to whom the message is sent. The appearance of their messenger to most people is startling. It indicates an urgent necessity for immediate action; otherwise, the mail will do. The appearance of their messenger throws caution to the winds and opens almost every door. May it admit, with impunity, a thief, a murderer, a rapist? It seems to us that it is going to the extreme limit to say that if the messenger is sent to the house of A., and he turns aside and enters the house of B., then the telegraph company is not responsible, because the transaction with B. was not within the scope of his employment. The transaction with A. is certainly within the scope of his employment, or there is no ground for responsibility for any delict. The servant in Jones' case was writing a card to his wife, which was purely private matter. The interruption of that private matter caused the difficulty. It was not within a scope of the servant's employment to write to his wife or to abuse and threaten those who came for their freight, and yet the employer was held responsible. Here the injury was inflicted while the business for which the messenger was sent was being transacted. The injury was committed in the home of the plaintiff, to which the servant of the defendant had gained admission, by reason of this very business, and inflicted in its performance.
The judgment appealed from is reversed.
   JUSTICES WATTS AND GAGE concur. *Page 436